Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2009

Joy v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2339




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Joy v. Atty Gen USA" (2009). 2009 Decisions. Paper 1815.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1815


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-2339


                                 RINALDI JOY,
                                           Petitioner

                                        v.

                           ATTORNEY GENERAL OF
                            THE UNITED STATES,
                                         Respondent




                    On Petition for Review of an Order of the
                        Board of Immigration Appeals
                          (Agency No. A96-203-370)
                   Immigration Judge: Honorable R.K. Malloy


                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               February 25, 2009

             Before: BARRY, SMITH and HARDIMAN, Circuit Judges

                        (Opinion filed: February 27, 2009 )




                                    OPINION


PER CURIAM

    Rinaldi Joy petitions for review of an order of the Board of Immigration Appeals
(BIA). For the reasons below, we will deny the petition for review.

         Joy, a native of Indonesia, entered the United States in November 2001. On April

21, 2003, Joy was charged as removable for overstaying his admission period. He

conceded removability and applied for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). Joy argued that he would be persecuted in

Indonesia based on his Muslim religion. After a hearing, the IJ found Joy’s asylum

application untimely, denied relief, and ordered Joy removed to Indonesia. The BIA

dismissed the appeal. Joy then filed a timely petition for review

         We have jurisdiction under 8 U.S.C. § 1252. We may reverse the BIA’s decision

only if the record permits but one reasonable conclusion which was not the one reached

by the Board. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992). To be eligible for

withholding of removal, Joy must demonstrate that it is more likely than not that his life

would be threatened in Indonesia on account of race, religion, nationality, membership in

a particular social group, or political opinion. Tarrawally v. Ashcroft, 338 F.3d 180, 186

(3d Cir. 2003); 8 U.S.C. § 1231(b)(3)(A). To be eligible for relief under the CAT, Joy

must demonstrate that it is more likely than not that he would be tortured if removed to

Indonesia. 8 C.F.R. § 208.16(c)(2).1

         Joy argues that his wife’s family members may hire someone to harm or kill him

because they lost money by investing in an unsuccessful business venture with him.



   1
       Joy does not challenge the IJ’s conclusion that his asylum application was untimely.

                                               2
He asserts that there was already tension between them because his wife was Catholic and

converted to Islam to marry him. Joy also points to the religious conflict between

Muslims and Christians in Indonesia as support for his claim that he will be persecuted on

the basis of his religion. However, as noted by the IJ, Muslims are in the majority in

Indonesia and Joy’s wife’s family was willing to invest with him despite his religion. We

agree with the IJ that Joy’s problems were purely personal. Joy cannot show that the

record compels a finding that it is more likely than not that he would be persecuted or

tortured if he is returned to Indonesia.

       Accordingly, we will deny the petition for review.




                                             3